LOVE, J.,
dissents and assigns reasons.
|,I respectfully dissent from the majority’s denial of the Motion to Dismiss Appeal. I would refer this matter to the appeal panel, as the entire record will be before the Court to review as opposed to the Motion to Dismiss and Opposition. See La. Const. art. V, § 10. See also Chenevert v. Hilton, 07-1223, p. 3 (La.App. 3 Cir. 3/5/08), 978 So.2d 1078, 1082; Joseph v. Vanguard Ins. Co., 99-1475, p. 1 (La.App. 3 Cir. 3/1/00), 758 So.2d 893, 894; United Gas Pipe Line Co. v. Landry, 212 So.2d 458, 458-59 (La.App. 1st Cir.1968). Thus, the appeal panel will be in an optimal position to determine whether the present matter should be maintained as an appeal, as an application for supervisory review, or dismissed.